UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6441



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DUANE MONTRIK BURTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (7:00-CR-105-1-F)


Submitted: May 16, 2006                          Decided: May 24, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane Montrik Burton, Appellant Pro Se.   Michael Gordon James,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Duane Montrik Burton appeals the district court’s sealed

January 31, 2006, order denying his sealed motion dated December

21, 2005.     We have reviewed the record and find no reversible

error. Accordingly, we affirm. United States v. Burton, No. 7:00-

CR-105-1-F (E.D.N.C., Jan. 31, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -